Citation Nr: 0721289	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  04-39 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for chondromalacia 
patella, right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant was a member of the Puerto Rico Army National 
Guard from 1967 to 1970; he served an initial period of 
active duty for training (ACDUTRA) from June 1967 to October 
1967.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico that denied the appellant's claim of entitlement to an 
increased evaluation for the right knee disability.  The 
appellant then appealed that denial of an evaluation in 
excess of 10 percent.  

The Board thereafter denied the appellant's claim for an 
increased rating for the right knee disability in a decision 
dated February 24, 2006.  The appellant then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  In February 2007, the 
parties filed a Joint Motion for Remand.  The basis for the 
Motion for Remand was that the Board had provided inadequate 
reasons and bases for its decision.  A February 2007 Order of 
the Court granted the Joint Motion and vacated the Board's 
decision.  The issue on appeal was remanded for 
readjudication pursuant to the provisions of 38 U.S.C.A. 
§ 7252(a).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has remanded this appeal for readjudication 
pursuant to the provisions of 38 U.S.C.A. § 7252(a) for 
compliance with the instructions in the Joint Motion.  A 
determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

After the issuance of the October 2004 Statement of the Case 
(SOC), the Board received additional medical evidence 
relating to the issue on appeal.  This evidence was not 
accompanied by a written waiver of review of that evidence by 
the agency of original jurisdiction and, as the Board found 
the material to be cumulative of evidence already of record, 
the case was not remanded for review of that evidence by the 
agency of original jurisdiction.  However, the parties agreed 
in the Joint Motion that a February 2005 private medical 
report contained information that was neither duplicative of 
other evidence nor irrelevant and that this evidence must 
therefore be referred back to the RO.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); 38 C.F.R. § 19.9.

Furthermore, as a result of the addition of this relevant 
medical evidence, it means that the most recent VA medical 
opinion of record was based on incomplete medical records and 
therefore that examination was not sufficient for the 
evaluation of the appeal.  Shipwash v. Brown, 8 Vet. App. 
218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).  Thus, 
no recent adequate or complete assessment of the nature, 
severity and etiology of the appellant's right knee 
disability has been accomplished.  These considerations 
require further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Any 
additional reports of inpatient or outpatient treatment 
should be obtained as well.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  The question of the 
existence of service related instability and/or the extent of 
arthritic changes and functional impairment in the right knee 
related to the service-connected disability should be 
addressed by an appropriate examination and radiographic 
testing.  Likewise, the RO should consider application of 
38 C.F.R. §§ 4.55 and 4.59.

Based on the foregoing, the Board finds that a comprehensive 
VA examination is in order to identify the nature and extent 
of the appellant's right knee disability, and specifically to 
accurately identify each manifestation and the extent and 
severity thereof.  The Board finds that such an examination 
is necessary to evaluate the disability on appeal and to 
delineate the symptomatology related to the disability.  

Accordingly, this case is REMANDED for the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding his 
claim he has in his possession.

2.  All VA medical treatment records 
relating to treatment of the appellant's 
knees not already of record should be 
identified and obtained.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, who have treated 
him for any knee problems.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured.  In 
particular, the records from the 
appellant's private rheumatologist in 
Aibonito, PR must be obtained.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant should also 
be informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

4.  After the above development is 
completed, the AMC/RO should schedule the 
appellant for an appropriate VA medical 
examination to accurately determine and 
delineate the extent and severity of the 
right knee disability.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should state in the report 
whether said claims file review was 
conducted.  All necessary tests, such as 
x-rays, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The results of any 
radiographic/imaging examinations of 
record should be discussed.  The 
examination report should include a 
detailed account of all manifestations of 
right knee pathology present.  (An 
opinion should be provided based on 
review of the claims file alone if the 
appellant fails to report for the 
examination.)

In particular, the examiner should 
describe all symptomatology due to the 
appellant's service-connected right knee 
disability.  The examiner should state 
whether or not any arthritis of the right 
knee is related to the veteran's right 
knee chondromalacia patella.  The 
rationale for all opinions expressed 
should also be provided.  In particular, 
the examiner must describe in detail the 
relative degree or percentage of the loss 
of right knee function.  

Specific findings should be made with 
respect to the location, size and shape 
of the scar(s) from the right knee 
surgeries with a detailed description of 
any associated pain or tenderness as well 
as the presence of any disfigurement or 
any limitations caused by any adhesions 
or nerve impairment.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific limitation of motion, if 
any, accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiner should 
also describe the existence and severity 
of any lower extremity muscle atrophy, 
any knee arthritis, any anterior laxity 
or lateral instability of the right knee, 
any incoordination, any weakened movement 
and any excess fatigability on use.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the appellant describes flare-ups), and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.

5.  Upon receipt of the VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2.  

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
Consideration should be given to the 
possibility of separate ratings for 
scars, traumatic arthritis (Diagnostic 
Code 5010) and any other potential 
sources of a further disability rating of 
the right knee disability, including 
functional loss due to pain.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories; 38 C.F.R. §§ 3.321, 4.40, 4.59; 
Esteban v. Brown, 6 Vet. App. 259 (1994); 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995); DeLuca v. Brown, 8 Vet. App. 202 
(1995); and pertinent General Counsel 
Opinions.  

7.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


